UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4600



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RASHON EDWARDS, a/k/a Jamari Blane,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CR-03-313)


Submitted:   February 25, 2005             Decided:   April 5, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rashon Edwards appeals from the district court’s order

revoking his supervised release and sentencing him to twenty-four

months in prison.        On appeal, Edwards asserts that the district

court erred when it sentenced him to a term of imprisonment above

the term of eight to fourteen months recommended by the sentencing

guidelines.     See U.S. Sentencing Guidelines Manual § 7B1.4, p.s.

(2004).     We affirm.

             Counsel concedes that the sentencing ranges set forth in

Chapter Seven of the guidelines are advisory and non-binding.                     See

United States v. Davis, 53 F.3d 638, 640-41 (4th Cir. 1995).

Edwards does not suggest that the sentence was not statutorily

authorized.        Further,   it    is    clear    from   the   record     that   the

recommended    guideline      range      “was    within   the   district    court’s

contemplation.”       See id. at 642.             Finally, the district court

explained    its   reasons    for     imposing     the    longer   sentence.      We

conclude that the district court exercised its informed discretion

by imposing a sentence of twenty-four months.

            We accordingly affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED


                                         - 2 -